Citation Nr: 0636740	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-13 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a gunshot wound to the left shoulder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1968 to 
July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York which, in pertinent part, increased the 
veteran's rating for residuals of a gunshot wound (GSW) to 
the left shoulder from 0 percent to 10 percent, effective 
June 2000.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.  


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations (see 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006)), the Board finds that all 
development action needed to fairly adjudicate the claim on 
appeal has not been accomplished, and that further RO action 
on this claim is warranted.

In this case, the veteran has not been afforded a VA 
examination for his service-connected residuals of a GSW to 
the left shoulder since March 2003, and the veteran's 
representative has argued that another examination is 
warranted.  The Board finds that to ensure that the record 
reflects the current severity of his service-connected 
residuals of a GSW to the left shoulder, that more 
contemporaneous examinations are warranted, with findings 
responsive to all applicable rating criteria.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (an examination too remote for rating purposes 
cannot be considered "contemporaneous").  The examinations 
should include a review of the veteran's claims file and past 
clinical history, with particular attention to the severity 
of present symptomatology, as well as any significant 
pertinent interval medical history since his last VA 
examinations in March 2003.

In addition, the Board points out that a determination as to 
the severity of the veteran's service-connected residuals of 
a GSW to the left shoulder is especially important in this 
particular instance because he also has significant 
conditions that are not service connected -including 
degenerative disc disease of the cervical spine and of the 
thoraco-lumbar spine.  The Board cannot render an informed 
decision concerning the level of disability caused by his 
service-connected residuals of a gunshot wound to the left 
shoulder in the absence of specific medical information 
regarding the coexisting disabilities.  The Board emphasizes 
that if it is not possible to distinguish the effects of 
service-connected and nonservice-connected conditions, the 
reasonable doubt doctrine dictates that all symptoms be 
attributed to the veteran's service-connected disability.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence that does so).  Accordingly, the RO should arrange 
for the veteran to undergo VA muscle and orthopedic 
examinations at an appropriate VA medical facility.  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Hence, as 
part of this remand, the RO should also take this opportunity 
to provide the veteran appropriate VCAA notification.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Arrange for the veteran to undergo VA 
muscle and orthopedic examinations to 
determine the current severity of his 
service-connected residuals of a gunshot 
wound to the left shoulder.  The entire 
claims file must be made available to 
each physician designated to examine the 
veteran, and the examination reports 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

VA Muscle Examination:  The examiner 
should specifically state which muscle 
group(s) the veteran's service-connected 
gunshot wound to the left shoulder 
involves.  In this regard, the examiner 
should specifically state whether Muscle 
Group I, II, III, IV, V, or VI is 
involved.  

The examiner should then render an 
assessment, for each Muscle Group 
involved, as to whether the injury is 
considered slight, moderate, moderately 
severe, or severe.  The examiner should 
explain his/her categorization of the 
level of impairment of the gunshot wound.  
In so doing, the examiner should discuss 
the medical history of the injury.  

In addition, the examiner is specifically 
requested to comment on the March 2003 VA 
muscle examiner's finding that tendon 
damage was possible.

VA Orthopedic Examination:  State whether 
the veteran has limitation of motion as a 
residual of a GSW to the left shoulder.  
If so, conduct range of motion studies 
(measured in degrees, with normal range 
of motion specified) of the left 
shoulder.  The examiner must also 
determine whether there are objective 
clinical indications of pain/painful 
motion, weakened movement, 
premature/excess fatigability, or 
incoordination due to the service-
connected gunshot residuals of the left 
shoulder and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  This 
includes instances when these symptoms 
"flare-up" or when the left upper 
extremity is used repeatedly over a 
period of time.  And this determination 
also should be portrayed, if feasible, in 
terms of the degree of additional range 
of motion loss due to these factors.

The examiner is also requested to 
specifically note if any of the veteran's 
left shoulder symptomatology is due to a 
nonservice-connected condition.  If so, 
such condition(s) should be identified 
and the level of impairment due to such 
condition should be reported.  If it is 
not possible to separate the symptoms of 
the service-connected condition from the 
nonservice-connected condition(s), the 
examiner should state that for the 
record.

Each examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

3.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of such examination sent to 
him by the pertinent VA medical facility.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  In particular, 
review should include consideration of 
functional loss due to pain and other 
factors, pursuant to 38 C.F.R. §§ 4.40 
and 4.45, and DeLuca, cited to above, as 
well as all applicable diagnostic codes.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for its 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


